Title: Thomas Carstairs to Thomas Jefferson, 26 January 1818
From: Carstairs, Thomas
To: Jefferson, Thomas


                    
                        Honoud Sir
                        Philad 
              26th Jany 1818
                    
                    I received both your letters and regreat much that an acknowlegdgment had not been  mad f before this time, but I am sure you will forgive me when I tell you that I have been confind upward of sixteen mounth, by an accident in one of my feet that hais caused great debilitude and low steate of health—about ten days ago Dr Physick extracted a bone from my foot supposed to be the last of the falty, since I feel much better and hais been able to make further enquirey as to the present prices of carpentrey. I have sent You Mr Careys book of prices after compairing it with—the other book I find the only material diffrence is this new book allows about twenty percent f on floors & ten ten percent on common stairs more than the book I have sent you, our present working prices and for some years past, is from ten to twenty percent discount from the book prices or what is generaly termd the old price
                    The expence of a measurer from Philad would not cost much, if you should want one, three percent is a regular charge and pays there own expences—I dare say would be agreed to—   with respecty—
                    
                        Tho Carstairs
                    
                